Exhibit 99.1 PEOPLE’S UTAH BANCORP EXPANDS FRANCHISE BY ACQUIRING SEVEN UTAH BRANCHES FROM BANNER BANK AMERICAN FORK, UTAH, July 27, 2017 – People’s Utah Bancorp (“PUB”) (Nasdaq: PUB) today announced that its banking subsidiary, People’s Intermountain Bank (“PIB”), has signed a purchase and assumption agreement to acquire approximately $260 million in loans and seven Utah branch locations with approximately $180 million in low-cost deposits from Banner Corporation’s (Nasdaq: BANR) banking subsidiary Banner Bank (“Banner”).PIB will operate the branches under the name of Bank of American Fork, a division of PIB. “We are thrilled to be expanding our footprint with these additional branch locations. This transaction will provide our existing customers with added convenience and service and our new customers with the opportunity to enjoy the outstanding personalized service and commitment of a Utah-based community bank,” said Richard Beard, President and CEO of PUB.“This transaction, coupled with the Town & Country Bank acquisition we announced two months ago, allows us to further deploy our solid capital base and to strategically grow our company along the I-15 corridor of the Intermountain Region.The purchase of these assets and assumption of liabilities will further extend our position as the largest community bank in Utah.We expect the transaction will be immediately accretive to earnings once completed.” PIB will acquire seven branches located in Salt Lake City, Provo, South Jordan, Woods Cross, Orem, Salem and Springville.Subject to regulatory approval, the Woods Cross and Orem branches are planned to be consolidated into the existing Bank of American Fork Bountiful and Orem branches, respectively.The deposit premium is estimated to be $15.3 million based on average deposits at closing.
